Citation Nr: 1442875	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  96-40 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for osteoarthritis of the left knee from March 6, 1995 to December 30, 1996.

2.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee from December 31, 1996 to January 19, 2011.

3.  Entitlement to a compensable evaluation for osteoarthritis of the right knee from March 6, 1995 to November 7, 1995.

4.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee from November 8, 1995 to January 19, 2011.

5.  Entitlement to a compensable evaluation for osteoarthritis of the left ankle from March 6, 1995 to December 30, 1996.

6.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left ankle from December 31, 1996 to January 19, 2011.

7.  Entitlement to a compensable evaluation for osteoarthritis of the right ankle from March 6, 1995 to December 30, 1996.

8.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right ankle from December 31, 1996 to January 19, 2011.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to May 1958. 
 
This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a September 1995 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In January 2000, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.
 
The Board, the United States Court of Appeals for Veterans Claims (Court), and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have considered the Veteran's claims previously.  
 
In a June 2003 Order, the Court vacated the Board's January 2002 denial of the Veteran's claim and remanded the case for further action.  VA appealed that decision to the Federal Circuit. 
 
In April 2004, the Federal Circuit remanded the matter for further proceedings consistent with their decision in Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In turn an October 2005 Court Order set aside and remanded the Board's January 2002 decision for further proceedings consistent with the order.
 
In compliance with the October 2005 Court remand, the Board remanded the case to the RO in April 2006 for additional development.  Thereafter, in November 2007, the Board again denied the Veteran's claim and he again appealed to the United States Court of Appeals for Veterans Claims. 
 
In December 2009, the Court affirmed the Board's decision that there was "no evidence of residual reactive arthritis or subsequent osteoarthritis in any joint other than the left knee and left ankle ... except with regard to [the Veteran's] right ankle" and set aside and remanded the remainder of the issues.  

In a July 2010 remand, the Board noted its belief that the Court intended its holding to pertain to the right knee as opposed to the right ankle and remanded the issues pertaining to both the right knee and the right ankle, in addition to the left knee and left ankle, for additional development.  In addition, the Board referred the issues of entitlement to service connection for a cervical and lumbar spine disorder, to include whether new and material evidence has been submitted to reopen such a claim, to the RO for additional development.
 
In a March 2011 rating decision, the RO granted entitlement to service connection for osteoarthritis of the knees and ankles, separately awarding a 10 percent disability rating for each disorder, effective January 20, 2011.  

In April 2012, the Board recharacterized the issues and granted a 10 percent evaluation for left knee arthritis from October 20, 1997, a 10 percent evaluation for right knee arthritis effective from November 8, 1995, and a 10 percent evaluation for left ankle osteoarthritis from June 9, 2007.  The Board denied entitlement to a compensable evaluation from March 6, 1995 to October 19, 1997 and in excess of 10 percent from October 20, 1997 for left knee arthritis; denied entitlement to a compensable evaluation from March 6, 1995 to November 7, 1995 and an evaluation in excess of 10 percent from November 8, 1995 for right knee arthritis; denied entitlement to a compensable evaluation from March 6, 1995 to June 8, 2007 and in excess of 10 percent from June 9, 2007 for left ankle arthritis; and denied entitlement to a compensable evaluation from March 6, 1995 to January 19, 2011 and in excess of 10 percent from January 20, 2011 for right ankle arthritis.
 
In January 2013 the Court granted a Joint Motion for Partial Remand in which the parties agreed that the Board's April 2012 decision failed to adequately address the applicability of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2012) with regard to the Veteran's claims for increased ratings for arthritis of the knees and ankles, and that the issues should be remanded to the Board for appropriate action to address the functional loss of knees and ankles based on painful motion, weakness, and atrophy.  To the extent that the Board granted in its April 2012 Board decision the Court did not disturb those decisions and those matters are not before the Board.

In August 2013, the Board, in pertinent part, denied entitlement to a compensable evaluation for osteoarthritis of the left knee from March 6, 1995 to December 30, 1996; entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee from December 30, 1996 to January 19, 2011; entitlement to a compensable evaluation for osteoarthritis of the right knee from March 6, 1995 to November 7, 1995; entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee from November 8, 1995 to January 19, 2011; entitlement to separate compensable evaluations for osteoarthritis of each ankle from March 6, 1995 to December 30, 1996; and entitlement to evaluations in excess of 10 percent for osteoarthritis of each ankle from December 31, 1996 to January 19, 2011.  The appellant appealed to the Court.  In April 2014, the Court granted a joint motion for remand.

In August 2013, the Board also granted entitlement to separate 10 percent ratings for left and right knee osteoarthritis from December 31, 1996, to January 19, 2011; and separate 10 percent ratings for left and right ankle arthritis from December 31, 1996, to January 19, 2011.   Those issues are no longer in appellate status.

Finally, in August 2013 the Board remanded for further development claims of entitlement to separate evaluations in excess of 10 percent for left and right knee osteoarthtritis from January 20, 2011; and entitlement to separate evaluations in excess of 10 percent for osteoarthritis of each ankle since January 20, 2011.  The instructions contained in that remand are incorporated by reference.

As noted previously by the Board in August 2013, the issues of entitlement to service connection for cervical and lumbar disorders, to include whether new and material evidence has been submitted to reopen such claims, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the April 2014 joint motion granted by the Court, this case requires further development.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA records not previously submitted that are relevant to the nature and extent of the appellant's knees and ankles during the period between March 6, 1995 and January 19, 2011.  If the RO cannot locate the treatment records that may be identified it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2.  Thereafter, the AMC must refer the Veteran's claims folders, Virtual VA file, and VBMS file to a board certified orthopedist to retrospectively examine the records pertaining to the period between March 6, 1995 and January 19, 2011.  Then, the orthopedist is to retrospectively examine and address the nature and extent of any limitation of motion in each knee and ankle during this term; retrospectively examine and address the nature and extent of any functional impairment affecting each knee and ankle during this term; and retrospectively address the nature and extent of any functional limitation of each knee and ankle during this term following repetitive use or flare ups.  In so doing the orthopedist must take into account all of the evidence of record, to specifically include the following:

* In May 1994, i.e., before the period at issue, a VA examination noted the appellant's complaints of constant joint pain, a grinding sensation in the knees, occasional cramping and swelling, and an inability to walk after one block or climbing a single flight of stairs.  

* At a December 1996 VA examination the Veteran reported occasional swelling and morning stiffness.  In turn the examiner found objective evidence of pain on motion and definite stiffness and slowness of motion.

* In October 1997 the Veteran reported daily pain that was worse in the morning with stiffness.  The appellant alleged further that his pain was aggravated by minor trauma or staying outdoors.

* At a July 2006 VA examination the Veteran complained of knee pain, fatigability, and poor endurance.  He alleged that his legs would at times buckle due to fatigue.  The examiner stated that the appellant had episodes of worsening symptoms that were compatible with flares of pain.

* In March 2007, the Veteran reported that long walks aggravated his knee pain, and that increased activity aggravated his ankle pain.  The examiner said that it was possible that there was additional functional loss due to right knee pain.  The examiner did not quantify the degree of this loss.  

* A June 2007 report stated that it was conceivable that pain could further limit joint function.

In retrospectively addressing the nature of any functional impairment due to pain between March 6, 1995 and January 19, 2011 the orthopedist must state any loss in terms of degrees of additional lost motion.  

The examining orthopedist is advised that he/she must retrospectively discuss the Veteran's self-reported history of pain and functional limitation.  The orthopedist is advised that the Veteran was competent to report knee and ankle pain as noted above and in the pertinent records contained in his files.  The orthopedist is further advised, however, that competence is not synonymous with credibility.  

Finally, if the orthopedist concludes that an accurate retrospective opinion cannot be offered without resort to mere speculation, the orthopedist must address whether research in the medical literature might assist him/her in providing the medical opinion requested in this matter, and if so, such research in the medical literature must be conducted.  The orthopedist must also indicate whether, in this case, the use of the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.  If after the above factors are taken into consideration, the orthopedist still continues to find that an opinion cannot be offered as to whether the Veteran's low back disorder is related to service he/she must provide the basis for the conclusion.  Nothing in the law prevents the orthopedist from basing his/her opinion on the facts he/she deems relevant to that opinion provided that the orthopedist explains the reasoning for the reliance placed on the facts found to be relevant.  

3.  After the development requested has been completed, the AMC must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the orthopedist documented their consideration of all records contained in Virtual VA and VBMS  If the orthopedist's report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

4.  The RO/AMC should then readjudicate the Veteran's claims.  Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



